11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of P.A.D., a child,          * From the 42nd District Court
                                               of Coleman County,
                                               Trial Court No. CV06352.

No. 11-18-00160-CV                           * July 19, 2018

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction.             Therefore, in
accordance with this court’s opinion, the appeal is dismissed.